     ~.-   ·""
' AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of I



                                      UNITED STATES DISTRJCT COURT
                                                 SOUTHERNDISTRICT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                  v.

                         Raul Santiago-Profeto                                   Case Number: 3:19-mj-22103

                                                                                 BeniaminB. K"
                                                                                 Defendant's Attorney

                                                                                                                  FwlED
                                                                                                                   M~
  REGISTRATION NO. 8530 9298

  THE DEFENDANT:                                                                                             [             241015
   IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                            v'-~1·1K   US DISTRICT ''OU
   D was found guilty to count( s)                                              ~OUTHERN DISTRICT OF CAI ,~L .. ,.
     after a plea of not guilty.                                                                         DEPUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                   Nature of Offense                                                              Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1
   D The defendant has been found not guilty on count( s)
                                                                           -----------------~~



   D Count(s) -----~--~---------dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                   ~TIME SERVED                            D                                            days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Courtrecommends defendant be deported/removed with relative,                             charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of ally change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, May 24, 2019
                                                                               Date of Imposition of Sentence


   Received . .       v.~
                      f'Lf                                                     :Micfiae{]. Seng
                 DUSM        "--                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                         3: l 9-mj-22103
